Case 6:19-cv-02264-CEM-EJK Document 28 Filed 08/18/20 Page 1 of 5 PageID 394




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 SEOUL SEMICONDUCTOR CO., LTD., a
 Korean corporation and SEOUL VIOSYS
 CO., LTD., a Korean corporation,

                 Plaintiffs,                           Case No. 6:19-cv-02264-CEM-EJK

 v.

 HEALTHE, INC.

                 Defendant.
                                        /

                               DEFENDANT’S MOTION TO MODIFY

         Pursuant to Federal Rule of Civil Procedure 6(b) and L.R. 3.01, Defendant Healthe, Inc.

requests expedited consideration of its Motion to Modify the Case Management and Scheduling

Order, Dkt. 24, to extend the deadline for Healthe’s Disclosure of Non-Infringement and Invalidity

Contentions from August 17, 2020 to September 16, 2020. Good cause supports Healthe’s

requested extension. Healthe is in the process of retaining Kirkland & Ellis LLP to represent it

and requested these additional 30 days so that Kirkland & Ellis can familiarize itself with this case

and assist in preparing this disclosure. The requested extension would not meaningfully impact the

case schedule: fact discovery does not close for another nine months, and the Markman briefing

scheduled for late November can proceed as scheduled. And because Markman, fact discovery,

and the remainder of the case would proceed on schedule, there is no prejudice to Plaintiffs.

         In support, Defendant states the following:

1. On May 11, 2020 this Court entered a Case Management and Scheduling Order. (Document

      24). Under the scheduling order, Healthe’s Disclosure of Non-Infringement and Invalidity




                                                 1
Case 6:19-cv-02264-CEM-EJK Document 28 Filed 08/18/20 Page 2 of 5 PageID 395




   Contentions were due on August 17, 2020. A claim construction hearing is set for January 12,

   2021, and fact discovery closes on May 17, 2021.


2. Defendant Healthe is represented by Mark Warzecha of Widerman Malek, PL. Healthe is in

   the process of retaining Kirkland & Ellis to represent it on this case.


3. On the morning of Friday, August 14, Jay Emerick of Kirkland & Ellis contacted Plaintiffs’

   counsel requesting an extension of Healthe’s Disclosure of Non-Infringement and Invalidity

   Contentions from August 17, 2020 to September 16, 2020, so that it could familiarize itself

   with the case prior to, and participate in, the submission of contentions.


4. On August 17, 2020, Healthe’s counsel submitted its motion to modify the Case Management

   and Scheduling Order (Doc. 26). At that time, Plaintiffs’ counsel had not yet received a

   response from its clients related to the relief sought herein. Healthe’s motion was denied

   without prejudice for failure to comply with Local Rule 3.01(g). (Doc. 27).


5. Healthe’s counsel emailed Plaintiffs’ counsel again on August 18, 2020 and was informed that

   Plaintiffs oppose the instant motion.


6. To avoid overlap between Healthe’s Disclosure of Non-Infringement and Invalidity

   Contentions and the initial exchange of claim terms and constructions, Healthe requests that

   the Case Management and Scheduling Order be amended as follows:

                         Event                           Current                     Proposed
     Disclosure of Non-Infringement and              August 17, 2020            September 16, 2020
     Invalidity Contentions
     Initial Identification of Disputed Claim        September 15, 2020         October 5, 2020
     Terms
     Proposed Claim Term Constructions               October 14, 2020           October 26, 2020
     Joint Claim Construction Statement              October 28, 2020           November 2, 2020


                                                 2
Case 6:19-cv-02264-CEM-EJK Document 28 Filed 08/18/20 Page 3 of 5 PageID 396




7. The proposed extension would not impact Markman briefing scheduled to begin in late

    November, the Markman hearing scheduled in January 2021, or the close of fact discovery,

    expert discovery, dispositive motions, or trial.


                                       MEMORANDUM OF LAW

        The Eleventh Circuit “accord[s] district courts broad discretion over the management of

pretrial activities, including discovery and scheduling. Johnson v. Bd. of Regents of Univ. of

Georgia, 263 F.3d 1234, 1269 (11th Cir. 2001). “When an act may or must be done within a

specified time, the court may, for good cause, extend the time … with or without motion or notice

if the court acts, or if a request is made, before the original time or its extension expires[.]” Fed.

R. Civ. P. 6(b)(1)(A). “The Court routinely grants extensions when they are sought in good faith;

do not prejudice a party; are not likely to create future case management problems; the Court will

still have sufficient time to decide dispositive motions; and the extension will not impact the trial

date.” Gillio v. US Bank NA, No. 12-cv-1548, 2013 WL 12387342, at *1 (M.D. Fla. July 1, 2013).

        Good cause supports Healthe’s requested extension, which will allow Kirkland & Ellis to

familiarize itself with this case and assist in preparing its disclosure. The Markman hearing is

nearly five months away, and the close of fact discovery is nine months away. The requested

extension would not delay either of these, or any other subsequent date on the schedule.

Furthermore, the Court will have sufficient time to decide dispositive motions and the extension

will not impact the trial date. Because all of these dates would proceed on schedule, there is no

prejudice to Plaintiffs.

        The original motion was filed prior to the expiration of the deadline for Healthe’s

Disclosure of Non-Infringement and Invalidity Contentions. This motion is not filed for purposes

of delay and is not the product of a lack of diligence on the part of Healthe. Instead, it seeks a


                                                  3
Case 6:19-cv-02264-CEM-EJK Document 28 Filed 08/18/20 Page 4 of 5 PageID 397




modest extension of a limited number of deadlines so that Kirkland & Ellis can familiarize itself

with this case and participate in its Disclosure of Non-Infringement and Invalidity Contentions.

       Accordingly, Plaintiffs respectfully request an Order amending the Case Management and

Scheduling Order as set forth herein.



DATED: August 18, 2020

                                                      Respectfully submitted,

                                                      /s/ Mark F. Warzecha
                                                      Mark F. Warzecha
                                                      Florida Bar No. 95779
                                                      MFW@USLegalTeam.com
                                                      WIDERMAN MALEK, PL
                                                      1990 W. New Haven Ave., Ste 201
                                                      Melbourne, FL 32904
                                                      Telephone: (321) 255-2332
                                                      Facsimile: (321) 255-2351
                                                      Attorney for Defendant


                CERTIFICATE OF MEET AND CONFER CONFERENCE

       Pursuant to Local Rule 3.01(g), the undersigned counsel hereby certifies that counsel for

the parties conferred in good faith on August 14, 2020 and August 17, 2020 and August 18, 2020

and Plaintiffs oppose the relief sought herein.



 Dated: August 18, 2020                    Respectfully submitted,

                                           /s/ Mark F. Warzecha




                                                  4
Case 6:19-cv-02264-CEM-EJK Document 28 Filed 08/18/20 Page 5 of 5 PageID 398




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this August 18, 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.



                                                  /s/ Mark F. Warzecha




                                              5
